Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2, 3, 5, & 6, filed 12/2/21, along with the examiner’s amendment below, with respect to the claim rejections have been fully considered and are persuasive. The 102/103 rejections of claims have been withdrawn. 
Nelson (Col 4 L32-52, see ref A of 892) was relevant to the interview.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Dernier (#40989) on 12/13/21 and 12/14/21.
The application has been amended as follows: 
Independent Claim 1:
Line 10: remove “and”
Line 14: replace “achieved.” with “achieved, and wherein, if the charging current flowing to a particular rechargeable battery is smaller than a predetermined threshold value while the charging of any of the other rechargeable batteries is interrupted, the charging circuit resumes the charging of the rechargeable battery whose charging is interrupted.”
Dependent Claim 3:
replace “than a predetermined” with “than the predetermined”.
Dependent Claim 4:
Cancel Claim 4.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses an electrical device having a plurality of parallel-connected built-in rechargeable batteries, the electrical device comprising: a power supply terminal that receives electrical power supplied from an outside of the electrical device; and a charging circuit that executes charge control so as to charge the plurality of rechargeable batteries using the electrical power supplied from the outside; wherein, during the execution of the charge control, the charging circuit interrupts the charging of a particular one of the rechargeable batteries in accordance with respective magnitudes of respective charging currents flowing to each of the plurality of rechargeable batteries, and wherein, when interrupting the charging of a particular one of the rechargeable batteries is called for, the charging circuit changes a recharge threshold value to a value lower than a battery voltage present at the time point of the interruption, such that the interrupting the charging of the particular rechargeable battery is achieved; the prior art fails to disclose the further inclusion of the combination of wherein, if the charging current flowing to a particular rechargeable battery is smaller than a predetermined threshold value while the charging of any of the other rechargeable batteries is interrupted, the charging circuit resumes the charging of the rechargeable battery whose charging is interrupted.
. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.